Citation Nr: 1519691	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-27 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for migraine headaches.

2.  Entitlement to a rating in excess of 30 percent for left upper extremity radiculopathy.

3.  Entitlement to a rating in excess of 20 percent for cervical spine degenerative arthritis.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1998 to September 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March and May 2012 rating decisions of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

The March 2013 statement of the case (SOC) reopened the claim of service connection for migraine headaches and decided it on the merits.  Nonetheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue is characterized accordingly.

The Veteran has filed a claim seeking a total disability rating based on individual unemployability which has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction in the matter, and it is referred to the AOJ for appropriate action.

The issue of service connection for migraine headaches (on de novo review) is being REMANDED to the AOJ.  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  In a statement received in April 2015, prior to the promulgation of a decision in this matter, the appellant stated that he wished to withdraw his appeals seeking a rating in excess of 30 percent for left upper extremity radiculopathy and a rating in excess of 20 percent for cervical spine degenerative arthritis; there are no questions of fact or law in these matters remaining for the Board to consider.

2.  An unappealed November 2007 rating decision declined to reopen the Veteran's claim of service connection for headaches, which had been denied essentially on the basis that such disability was not shown to be related to his service.

3.  Evidence received subsequent to the November 2007 rating decision tends to show the Veteran's headaches may be associated with a (now) service connected cervical spine disability, relates to an unestablished fact necessary to substantiate the claim of service connection for headaches, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the issues seeking increased ratings for left upper extremity radiculopathy and for cervical spine degenerative arthritis; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  New and material evidence has been received, and the claim of service connection for headaches may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants reopens the claim of service connection for a headache disorder, and because the Veteran is withdrawing his appeals seeking increased ratings, there is no reason to belabor the impact of the VCAA on the matters, as any notice or duty to assist omission is harmless.  
Legal Criteria, Factual Background and Analysis

Dismissal

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In a statement received by the Board in April 2015, the Veteran expressed his intent to withdraw the appeals seeking increased ratings for left upper extremity radiculopathy and cervical spine degenerative arthritis.  There are no allegations of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in these matters.

New and Material Evidence to Reopen a Claim of Service Connection for Headaches.

The Board has reviewed all the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) are silent for complaints of headaches.  

On December 2004 VA examination, the Veteran stated he had never been seen or evaluated for headaches.  He reported a one to one- and-a-half year history of severe pain posterior to his eyes with associated photophobia and nausea, but no vomiting.  The headaches occurred approximately once a month.  It was noted that since he was no longer working at a computer on a daily basis, the frequency of headaches had declined.  He was unable to identify any specific triggers for the headaches.  The diagnosis was migraine headaches based on history, mild and infrequent in nature.

A March 2005 rating decision denied service connection for headaches essentially on the basis that he was not treated seen for headaches in service and there was no evidence relating headaches to service.  He was notified of that determination and did not appeal it.

In June 2005, the Veteran was seen by R.B. Kelley, M.D., for complaints of migraine headaches one month earlier, with subsequent daily headaches since.  He stated he had had two migraine headaches in his life, with the first one occurring two years prior.  He began having colored spots in his visual fields and, about five to ten minutes later, developed a sharp, stabbing headache with photophobia, phonophobia, nausea, vomiting and incoordination.  He did not have another headache until one month ago, when he had the same type of headache.  The assessment was migraine headaches.  

In August 2007, Dr. Kelley stated the Veteran had been a patient in her clinic since November 2004.  On his initial visit, he reported a history of migraine headaches starting in 2003 while he was in service.  He had not been able to identify any triggers.  

A November 2007 rating decision found the additional evidence was new, but not material, and confirmed and continued the prior denial of service connection for headaches.  

Private treatment records received in 1011 show that in July 2007, the Veteran saw Dr. Kelley and stated he started to have migraine headaches in 2001, but that he did not complain about them much in service.  The physician noted the Veteran complained to her about headaches when he first became a patient in 2005.  In December 2007, it was noted he was having headaches on a fairly regular basis.  The examiner indicated that some of the headaches seemed to be connected to the neck pain the Veteran said he was having, which might account for the increased frequency.  In January 2008, the Veteran was seen for complaints of neck pain radiating into the left posterior shoulder and stiffness of the neck.  He reported headaches associated with this discomfort.

Private medical records show the Veteran was seen in April 2011, when it was noted on systems review that he had migraine headaches about once or twice a year.  He also had a more regular type of headache that probably emanated from his cervical spine.  In June 2011, he was seen by a neurosurgeon who performed an anterior cervical discectomy two months earlier.  The physician noted the Veteran's belief that his headaches were related to his neck problems, but he did not think that was the case.  

On March 2012 VA examination for headaches, the Veteran reported his headaches began in 2002 or 2003 while he was in service.  The diagnosis was migraine headaches.  The examiner opined it was less likely as not that the Veteran's headaches were proximately due to or the result of a service-connected disability.  He noted that the STRs did not show any treatment for headaches while the Veteran was on active duty.  Based on his experience, he commented it would be highly unusual for migraine headaches to be related to cervical strain.  He noted he was unable to determine the etiology for the headaches, which was often the case with migraines.  

VA outpatient treatment records show that the Veteran reported in July 2011 that he had been having daily headaches for about 10 years.  The assessment was the Veteran had chronic daily headaches with an occasional migraine headache as well.  In August 2012, he reported that his chronic neck discomfort led to migraines that occurred one to two times a week.  In January 2013, he attributed the fact that there was little improvement in his mood and irritability due to his chronic neck pain that triggered headaches.  
A final decision by the RO may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the most recent final RO determination includes private and VA medical records.  These records include statements suggesting that the Veteran's headaches may be associated with his service-connected cervical spine disability, a nexus not suggested at the time of the November 2007 rating decision; in fact, at that time the cervical spine disability was not yet service-connected.  Accordingly, the Board finds that the evidence added to the record since the November 2007 rating decision addresses an unestablished fact necessary to substantiate the claim of service connection for headaches, and considered in conjunction with all of the evidence in the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the new evidence received is both new and material, and the claim of service connection for headaches may be reopened.  


ORDER

The appeal to reopen a claim of service connection for headaches is granted.

The appeals seeking increased ratings for left upper extremity radiculopathy and for cervical spine degenerative arthritis are dismissed.


REMAND

The Board finds that further development is needed for proper de novo adjudication of the reopened claim of service connection for headaches.  The Board acknowledges that on March 2012 VA examination the examiner concluded that the Veteran's headaches are unrelated to his service-connected cervical spine disability.  However, that opinion does not adequately address whether the service-connected cervical spine arthritis aggravates the headaches; in December 2007 a medical provider had suggested that pain associated with the Veteran's service-connected neck disability might be a factor accounting  for increased frequency of this headaches.  Whether one disability may aggravate another in the context resented here a medical question.  As proper adjudication of a secondary service connection claim must encompass both whether a service connected disability caused the claimed disability and whether the service connected disability aggravated the claimed disability a clarifying medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluation and/or treatment he has received for headaches since his discharge from service, and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  After the above development is completed, the AOJ should arrange for the Veteran to be examined by a neurologist to determine the likely etiology of his migraine headaches.  The entire record (to specifically include the opinions already in the record in the matter) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record the examiner should provide opinions that respond to the following:

(a) What is the most likely etiology for the Veteran's migraine headaches.  Specifically, is it at least as likely as not (a 50% or greater probability) that they are directly related to (were incurred to/had their onset during his active duty service)?  The rationale for this opinion must reflect consideration of the Veteran's lay accounts that the headaches began in service, but he did not complain about them much then because they were less severe at the time.

(b) If the response to the above is no (i.e., the headaches are not directly related to the Veteran's service), is it at least as likely as not that they were either (i) caused or (ii) aggravated by a service connected disability (including both his psychiatric disability and his cervical spine disability?  The rationale for this opinion must specifically address (citing to supporting factual data and/or medical literature) the clinical notations in the record to the effect that increased frequency of headaches might be related to the cervical spine disability.  
(c) If the opinions provided are to the effect that the Veteran's migraine headache disorder was neither incurred or aggravated in service, nor caused or aggravated by a service -connected disability, the examiner should identify the types of factors that are known to cause or aggravate migraine headaches, including any shown/suggested  by the record in this case.   

The examiner must include rationale with the opinion.

3.  The AOJ should then review the record and readjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


